Case: 12-11281      Document: 00512486598         Page: 1    Date Filed: 01/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 12-11281                          January 2, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DOMINGO RODRIGUEZ-NOYOLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-148-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Domingo Rodriguez-Noyola appeals from the sentence imposed following
his guilty plea conviction for possession with intent to distribute a controlled
substance.     After declining to decrease his sentence pursuant to U.S.S.G.
§ 3E1.1 for acceptance of responsibility, the district court sentenced Rodriguez-
Noyola to 210 months of imprisonment and five years of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11281    Document: 00512486598     Page: 2   Date Filed: 01/02/2014


                                 No. 12-11281

      On appeal, Rodriguez-Noyola argues that the district court erred by
concluding that he did not warrant the adjustment for acceptance of
responsibility because he frivolously challenged relevant conduct in his
objections to the presentence report. Because he did not object on this basis
while before the district court, we review this issue for plain error. See United
States v. Medina-Anicacio, 325 F.3d 638, 647 (5th Cir. 2003). Rodriguez-
Noyola has not shown that the district court plainly erred in determining that
his objections to the PSR were frivolous. The district court therefore did not
err by concluding that he acted in a manner inconsistent with acceptance of
responsibility by frivolously challenging relevant conduct that the district
court determined to be true. See U.S.S.G. § 3E1.1, cmt. n.1(A).
      The judgment of the district court is AFFIRMED.




                                       2